      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 1 of 16



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

JOHN AUDINO,                                                        REPORT
                            Plaintiff,                               and
       v.                                                        RECOMMENDATION

GLOBAL IVR SOLUTIONS, LLC,
WORLDLINK SERVICES CORPORATION,                                     16-CV-796V(F)

                      Defendants.
_____________________________________

APPEARANCES:                THE TARANTINO LAW FIRM, LLP
                            Attorneys for Plaintiff
                            JENNA S. BURKE,
                            JUSTINA L. POTENZO,
                            KEVIN P. WICKA, of Counsel
                            1500 Rand Building
                            14 Lafayette Square
                            Buffalo, New York 14203

                            GLOBAL IVR SOLUTIONS, LLC
                            Attn: Adam Long, Managing Partner and Owner
                            1330 Niagara Falls Boulevard, Suite 200
                            Tonawanda, New York 14150

                            WORLDLINK SERVICES CORPORATION
                            Attn: Adam Long, Managing Partner and Owner
                                  William Long, Owner
                            1330 Niagara Falls Boulevard, Suite 200
                            Tonawanda, New York 14150


                                         JURISDICTION

       On January 24, 2017, this case was referred to the undersigned for all non-

dispositive matters, Dkt. 13, by Hon. Lawrence J. Vilardo. By order filed October 1,

2018 (Dkt. 48), Judge Vilardo referred the matter to the undersigned for all non-

dispositive and dispositive matters. It is now before the court on Plaintiff’s motion, filed

June 22, 2018, to strike Defendants’ answer as a sanction and entry of a default


                                              1
       Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 2 of 16



judgment pursuant to Fed.R.Civ.P. 37(b) (Dkt. 45) for Defendants’ failure to appear at a

court-ordered deposition and Plaintiff’s expenses, including reasonable attorneys fees,

incurred by Plaintiff in connection with Plaintiff’s motion for sanctions (“Plaintiff’s

motion”).1



                                   BACKGROUND and FACTS2

        This action was commenced by Plaintiff’s complaint filed October 5, 2016

alleging violations of the Employment Retirement Security Act of 1974, 29 U.S.C. §

1001, et seq. (“ERISA”), the Fair Labor Standard Act of 1938, 29 U.S.C. § 201, et seq.

(“FLSA”), New York State Labor Law (“NYLL”) §§ 195-2, 198[1][b], and state common

law claims of breach of express contract, breach of implied contract, and unjust

enrichment. An Amended Complaint was filed January 4, 2017 (Dkt. 10) adding claims

under the NYLL, specifically §§ 191, 193, 195, 198, and 650 with respect to Defendants’

failure to provide proper notice of Plaintiff’s wages, untimely payment of Plaintiff’s

agreed upon wages, failure to maintain required records and an additional state

common law for quantum meruit. Plaintiff’s Second Amended Complaint, filed February

28, 2017 (Dkt. 19), also alleged Plaintiff’s ERISA, FLSA, and NYLL and the state

common law claims. Plaintiff’s claims are based on Plaintiff’s allegation that during

Plaintiff’s employment with Defendants, Defendants failed to pay Plaintiff wages for full-

time work during 80 pay periods between 2012 and 2015 and Defendants’ failure to

make required contributions in the amount of $36,893.23 to Plaintiff’s 401k employee


1
  As the relief sought by Plaintiff’s motion is considered dispositive, see Michaels v. Banks, 2011 WL
2118764, at *1 n.1 (N.D.N.Y. Apr. 29, 2011) (noting motion to strike answer is dispositive in nature),
report and recommendation adopted, (2011 WL 211658 (N.D.N.Y. May 29, 2011), the undersigned
submits this Report and Recommendation as required by 28 U.S.C. § 636(b)(1)(B).
2
  Taken from the pleadings and papers filed in connection with this action.

                                                    2
         Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 3 of 16



pension plan sponsored and administered by Defendants which contributions

Defendants had withheld from Plaintiff’s pay. Defendants’ answer was filed by

Defendants’ attorneys Goldberg Segalla, LLP, Julie P. Apter, of counsel, on April 6,

2017 (Dkt. 23) which generally denied Plaintiff’s allegations and asserted twenty-two

affirmative defenses. On February 28, 2017, the initial Rule 16(b) pretrial conference

was rescheduled to allow Plaintiff to file the Second Amended Complaint (Dkt. 18) and

to accommodate the possibility of settlement. Following the Rule 16(b) scheduling

conference conducted April 26, 2017, a scheduling order was filed requiring, inter alia,

the completion of fact discovery by January 5, 2018 (Dkt. 25). Plaintiff’s first set of

interrogatories and document requests was served May 16, 2017 (Dkt. 45-1 ¶ 7).

Plaintiff and Defendants participated in mediation as required by the court’s ADR Plan.

Dkt. 26. Defendants failed to respond to Plaintiff’s document requests.3 Id. ¶¶ 8-9.

Despite Plaintiff’s repeated efforts to obtain Defendants’ compliance with Plaintiff’s

document requests, Defendants’ document production was delayed until after

September 18, 2017, after Plaintiff’s threatened to file a motion to compel (Dkt. 45-1 ¶¶

13-14). Defendants conducted Plaintiff’s deposition on October 5, 2017 (Dkt. 32-2).

          During the time periods alleged in the Second Amended Complaint, Plaintiff was

employed as a sales and technical operations associate by Defendant Global IVR

Solutions, LLC (“Global”), a local company principally owned by Mr. Adam Long (“Adam

Long” or “Long”) which, according to Plaintiff, provides customized interactive voice

response applications to small and large businesses, multi-location enterprises, call

centers, governments, and educational institutions world-wide. Dkt. 19, ¶¶ 9, 11; Dkt.



3
    The record does not indicate whether Defendants served answers to Plaintiff’s interrogatories.

                                                      3
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 4 of 16



23 ¶ 5.4 Adam Long is the Managing Partner of both Defendants, Dkt. 32-1, and

majority owner of Defendant Global; William Long is a minority owner and a partner of

Global and majority owner of Defendant Worldlink Services Corporation (“Worldlink”).

Plaintiff alleges he was also employed by Worldlink, the parent company of Defendant

Global, a related local technology company located at the same address as Global,

owned by Mr. William Long (“William Long”), father of Adam Long, which provides toll

free numbers, web development, and mobile marketing to small and medium sized

companies. Dkt. 19 ¶¶ 5, 7, 10; Dkt. 23 ¶¶ 5 (admitting Plaintiff was Global’s

employee), 7 (admitting Worldlink is Global’s parent corporation). Plaintiffs also alleges

that 90% of Plaintiff’s services were performed on behalf of Defendant Worldlink, Dkt.

19 ¶ 23, Dkt. 23 ¶ 12, a fact denied by Defendants. Dkt. 19 ¶ 12.

       Upon receiving Defendants’ responses to Plaintiff’s document requests Plaintiff

served on September 7, 2017, Defendants’ attorney, Julie Apter (“Apter”), Dkt. 28-2,

with a deposition notice for Adam Long as Defendants’ Rule 30 witness,5 see Dkt. 28-2,

based on his status as a principal owner of Global and as the managing partner of

Global and Worldlink, see Dkt. 45-1 ¶ 5; Dkt. 32 ¶¶ 3, 11, scheduled by Plaintiff for

October 17, 2017 (see Dkt. 28-1 ¶¶ 5, 16). However, three days before Long’s

deposition date, Apter informed Plaintiff’s counsel that because Long had recently failed

to respond to Apter’s attempts to communicate by e-mail, Dkt. 28-4 at 2, telephone

calls, id., with Long regarding the scheduled deposition, presumably to prepare Long for

the deposition, she had doubts, despite such notices, whether Long would appear for



4
  Because the Second Amended Complaint contains two paragraph 5s, Defendants’ Answer also
contains two paragraph 5s in response.
5
  The notice does not reference Fed.R.Civ.P. 30(b)(6); it only references Rule 30.

                                               4
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 5 of 16



the deposition. See Dkt. 28-3 at 3, 4, 5. Based on her inability to communicate,

specifically Long’s failure to return her repeated phone calls or respond to her e-mails,

phone calls and letters concerning the litigation and, specifically, Plaintiff’s scheduled

deposition, Dkt. 28-4 at 2, Apter cancelled Long’s deposition on October 16, 2017. Dkt.

45-1 ¶ 17; Dkt. 28-3 at 3. To avoid the need for Plaintiff’ motion to compel that would

become necessary should Long in fact fail to appear at a rescheduled deposition, the

parties agreed to reschedule Long’s deposition to November 28, 2017. Dkt. 28-3 ¶¶ 18-

20; at 2. On November 21, 2017, Apter again advised Plaintiff’s counsel that Long had

failed to respond to her repeated attempts to confirm his appearance for the

rescheduled deposition. See Dkt. 28-4 at 2.

       In response to Apter’s communications, warning Plaintiff of Adam Long’s failure

to cooperate with his attorney and expected refusal to attend his deposition, Plaintiff

filed, on December 11, 2017 (Dkt. 28), a motion to compel Long’s deposition. At a

hearing on Plaintiff’s motion to compel conducted on January 8, 2018 (Dkt. 33), Apter

informed the court of her continuing difficulties in communicating with Long regarding

Plaintiff’s deposition notice indicating a need for her law firm to withdraw as Defendants’

counsel for that and other reasons. Dkt. 33. In an effort to avoid the need for a ruling

on Plaintiff’s motion or for Apter to file a motion for leave for her firm to withdraw, at the

court’s request, Apter agreed to make one further attempt to obtain Long’s cooperation

and appear for the deposition. Dkt. 33. By letter, filed January 12, 2018 (Dkt. 34), Apter

informed the court and Plaintiff she had again been unsuccessful in obtaining a

response from Long and therefore will be required to move to withdraw. Apter’s motion

to withdraw was filed January 23, 2018 (Dkt. 35) based on Defendants’ failures,



                                               5
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 6 of 16



particularly with respect to Adam Long’s deposition, to cooperate with counsel and to

pay counsel’s outstanding invoices for legal services to Defendants in connection with

Apter’s representation in this matter. Apter also sent a copy of Plaintiff’s motion

advising of her intention to withdraw to Defendants by certified mail but as of January

23, 2018, had received no response. Dkt. 35-1 ¶ 6. At the court’s direction, copies of

Defendants’ counsel’ motion to withdraw, together with the court’s order scheduling a

hearing on the motion for March 5, 2018 and requesting Defendants inform the court of

their intention with respect to the motion and future representation by counsel, was sent

by the Clerk of Court to Defendants by First Class U.S. Postal Service mail. Dkt. 36.

       At the March 5, 2018 hearing, at which Defendants did not appear in person or

by counsel (nor did Defendants advise the court of Defendants’ intention regarding

representation), the court ascertained on the record that as the January 23, 2018

mailing to Defendants’ had not been returned to the Clerk of Court as undeliverable

supporting Defendants had received both copies of the motion to withdraw as well as

the scheduling order regarding Apter’s motion together with the court’s request that

Defendants inform the court as to their intentions regarding representation (the court

having informed Defendants, in the Scheduling Order on the motion to withdraw, that a

corporation must proceed in federal court by counsel), and that as Defendants failed to

respond to the motion to withdraw, Defendants did not oppose the motion to withdraw.

Dkt. 41. Defendants’ counsel’s motion to withdraw was accordingly granted by the court

on March 8, 2018 (Dkt. 37). The court returned its attention to Plaintiff’s motion to

compel Long’s deposition scheduling oral argument on Plaintiff’s motion for April 23,

2018 and, as with the motion to withdraw, directed copies of Plaintiff’s motion to compel



                                             6
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 7 of 16



be served on Adam Long and William Long at Defendants’ local address as it appears

on the court’s docket by First Class U.S. Postal Service mail. Dkts. 38, 39. At the April

23, 2018 hearing on Plaintiff’s motion, Defendants failed to appear either by new

counsel or in person nor was there was any written response by Defendants to the

court’s request for Defendants’ statement of Defendants’ intention with respect to

Defendant’s further representation. The court ascertained that copies of Plaintiff’s

motion and the court’s scheduling order which had, at the court’s direction, been mailed

to Defendants had not been returned to the Clerk of Court as undeliverable. Dkt. 40.

       By Decision and Order filed April 25, 2018 (Dkt. 42) (“the April 25, 2018 D&O”),

Plaintiff’s motion to compel was, accordingly, granted without Defendant’s opposition.

In the April 25, 2018 D&O the court found that based on the court’s mailing of a copy of

Plaintiff’s motion to compel and a copy of the court’s scheduling order to Defendants

and Defendants’ failure to respond or appear, Defendants had failed to oppose

Plaintiff’s motion; however, the court also declined to grant Plaintiff’s request that

Defendants be sanctioned by a striking of Defendants’ answer. Dkt. 42 at 4. Instead,

the court granted Plaintiff’s motion and ordered Long to appear for an oral deposition on

May 24, 2018 at 10:00 a.m. at Plaintiff’s counsel’s office. Dkt. 42 at 4. The court, as

required by Fed.R.Civ.P. 37(d)(3), also granted Plaintiff’s request for expenses including

reasonable attorneys fees, April 24, 2018 D&O at 4, directing Plaintiff to file counsel’s

affidavit in support and providing Defendants’ opposition to be filed within 10 days, and

again directed copies of the D&O be served by the Clerk of Court on Adam Long and

William Long at Defendants’ local address by U.S. Postal Service First Class mail.

Plaintiff’s request for attorneys fees was filed May 7, 2018 (Dkt. 43-2). In its Decision



                                              7
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 8 of 16



and Order on Plaintiff’s request for expenses, filed May 31, 2018 (Dkt. 44) (“the May 31,

2018 D&O”), the court noted that Defendants had failed to file any opposition to

Plaintiff’s fee request by May 5, 2018, as directed by the April 25, 2018 D&O and to

date no opposition had been filed supporting the court’s finding that Defendants did not

oppose Plaintiff’s expense request. The court, accordingly, granted Plaintiff’s fees and

expenses incurred in connection with prosecuting Plaintiff’s motion to compel in the

amount of $9,200.40 and directed Defendants’ payment within 30 days.

       As indicated, supra, by papers filed June 22, 2018, Plaintiff again moved for

sanctions based on Adam Long’s failure to appear for the May 24th deposition in

accordance with the direction of the April 25, 2018 D&O, attaching as Exhibit A (Dkt. 45-

3) a copy of a transcript by a certified court stenographer of the proceeding on that date

evidencing Adam Long’s failure to appear as ordered by the court and requesting

Defendants be sanctioned by entry of a default judgment and awarding expenses,

including attorneys fees, in connection with Plaintiff’s motion for sanctions (Dkt. 45-1 ¶¶

33, 34) pursuant to Fed.R.Civ.P. 37(b)(2)(A), (C). Plaintiff’s Notice of Motion indicated

Plaintiff’s motion was served on Defendants at Defendants’ local address. By Order

filed June 25, 2018 (Dkt. 46), Defendants were directed to respond to Plaintiff’s motion

for sanctions not later than July 25, 2018; the Clerk of Court was again directed to serve

copies of the Order and Plaintiff’s motion papers on Adam Long and William Long at

Defendants’ local address by U.S. Postal Service First Class mail. To date, no

response by Defendants has been received nor have any of the court’s mailings to

Defendants in connection with Plaintiff’s motion for sanctions been returned to the court




                                             8
      Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 9 of 16



as undeliverable. Based on the foregoing, Plaintiff’s motion (Dkt. 45) should be

GRANTED and a hearing to determine Plaintiff’s damages should be conducted.



                                       DISCUSSION

       In this case Plaintiff requests the court impose the sanction of default judgment

against Defendants based on Adam Long’s failure to comply, as managing partner and

principal owner of Defendant Global and managing partner and an owner of Defendant

Worldlink, with Plaintiff’s October 2017 notice of deposition rescheduled from October

17, 2017 to November 28, 2017 by agreement of Plaintiff’s and Defendants’ counsel,

and from the court’s order in the April 25, 2018 D&O directing Adam Long to appear for

an oral deposition to be conducted on May 24, 2018 commencing at 10:00 a.m. at

Plaintiff’s counsel’s office. As established by Plaintiff’s motion for sanctions (Dkt. 45-3),

Adam Long failed to appear for the rescheduled November 28, 2017 deposition and to

comply with the court’s order to be deposed on May 24, 2018. The record amply

supports Long was made aware of the deposition date by virtue of Apter’s repeated

communications to him using e-mails and telephone calls, Dkt. 28-4 at 2. See Dkt. 28-3

(“Adam Long has not confirmed that he will be present [for the deposition].”), Dkt. 28-4

(“I honestly think Adam Long will not show up on Tuesday.”). Under Rule 37 of the

Federal Rules of Civil Procedure the district court has wide discretion to impose

sanctions against a party for failing to comply with court-ordered discovery, including,

the severe sanctions of “striking pleadings in whole in or part” and “rendering a default

judgment against the disobedient party.” Fed.R.Civ.P. 37(b)(2)(A)(iii) and (vi). Rule 37

sanctions are applicable in “extreme circumstances,” where “a party fails to comply with

the court’s discovery orders willfully, in bad faith, or through default.” John B. Hull, Inc.

                                              9
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 10 of 16



v. Waterbury Petroleum Products, Inc., 845 F.2d 1172, 1176 (2d Cir. 1988) (internal

citations omitted). A default judgment as a sanction pursuant to Fed.R.Civ.P.

37(b)(2)(A)(vii) is warranted where a party’s disobedience is willful, in bad faith or

otherwise culpable. See Southern New England Telephone Co. v. Global NAPs Inc.,

624 F.3d 123, 143 (2d Cir. 2010); Jones v. J.C. Penney’s Dep’t Stores, 228 F.R.D. 190,

196 (W.D.N.Y. 20005). Factors to be considered by the district court in exercising its

discretion to impose Rule 37(b) sanctions include “(a) the willfulness of the non-

compliant party or the reasons for the non-compliance; (2) the efficacy of lesser

sanctions; (3) the duration of noncompliance; and (4) whether the non-compliant party

had been warned of the consequences of noncompliance.” Agiwal v. Mid Island

Mortgage Corporation, 555 F.3d 298, 302 (2d Cir. 2009) (internal quotation marks and

alteration omitted). Where an answer is struck and default judgment entered, if the

claimed damages are, as in this case, unliquidated such sanctions are limited to

defendant’s liability on plaintiff’s claims requiring the court to conduct a hearing to

establish the plaintiff’s provable damages. See Complexions, Inc. v. Industry Outfitters,

Inc., 2011 WL 806828, at **1-2 (N.D.N.Y. Mar. 2, 2011) (granting plaintiff’s motion for

default judgment and request for hearing to assess unliquidated damages).

       In opposition to Plaintiff’s motion to compel Defendants asserted that Adam

Long’s deposition “would be a [sic] representative of Global IVR Solutions,” (Dkt 31 ¶ 4);

however, Defendants’ Rule 26(a) disclosure on behalf of Defendants served May 15,

2015, over two years before Plaintiff’s October 2017 deposition notice, specifically

states Adam Long is a “Managing Partner” and William Long is a “Partner” of both

Defendants without any differentiation of the roles of Adam and William Long between



                                             10
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 11 of 16



the two corporate Defendants. Dkt. 32-1 ¶ 1. See Probatter Sports, LLC v. Sports

Tutor, Inc., 2016 WL 1178051, at **6-8 (D.Conn. Mar. 23. 2016) (representation made

in Rule 26(a) disclosure binding on disclosing party where party failed to timely

supplement disclosure and opposing party relies on representation provided in such

disclosure). Accordingly, contrary to Defendants’ assertion, the court finds Plaintiff’s

deposition notice, while not specifically stating Adam Long was being deposed as

Defendants’ Rule 30(b)(6) witness, was, notwithstanding, directed to Adam Long in his

representative capacity as Managing Partner of both Defendants. Here, the record

supports a finding that Defendants Global and Worldlink are guilty of a willful refusal to

comply with the court’s direction in the April 25, 2018 D&O to appear for a deposition by

Adam Long in his capacity as Managing Partner of both Defendants and as a principal

owner of Defendant Global. Dkt. 45-1 ¶ 5.

       Specifically, Defendants were provided with notice of Plaintiff’s motion to compel,

Dkt. 38, 39, that Defendants’ response was to be filed April 5, 2018 (Dkt. 38), and that

oral argument on Plaintiff’s motion was scheduled before the court for April 23, 2018. Id.

Defendants were also provided a copy of the order granting, without Defendants’

opposition, Defendants’ counsel’s motion to withdraw together with a written statement

advising Defendants that corporations must proceed by counsel in federal courts, Dkt.

37, as Defendants’ counsel had also previously advised Defendants. Dkt. 34 (January

12, 2018 Letter from Julie P. Apter, Esq. to court informing the court of counsel’s

January 9, 2018 letter to Adam Long regarding Apter’s intention to withdraw and

advising Defendants that a corporation may not proceed pro se in federal court).

Nevertheless, Defendants failed to file any opposition to Plaintiff’s motion to compel nor



                                            11
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 12 of 16



did Defendants make any effort to inform the court of their intention with respect to

retaining counsel in order to proceed with a defense of this action as Defendants had

been requested by the court to do in connection with Defendants’ counsel’s motion to

withdraw. See Dkt. 37. Additionally, Adam Long’s apparent indifference to Defendants’

obligation to comply with Plaintiff’s notice of deposition is also manifested by Long’s

unexplained refusal to communicate with Defendants’ counsel regarding his deposition.

Thus, Adam Long’s failure to comply with the court’s direction that he appear at a

deposition on May 24, 2018 as Defendants’ representative can only be construed as

willful. See also Burns v. Imagine Films Entertainment, Inc., 164 F.R.D. 594, 599

(W.D.N.Y. 1996) (“open unequivocal defiance of a court order is sufficient to support a

finding of bad faith or wilful misconduct”) (citing Thomas E. Hoar, Inc. v. Sara Lee Corp.,

900 F.2d 522, 524 (2d Cir. 1990)); see also Keywell L.L.C. v. Pavilion Building

Installation Systems, Ltd., 2013 WL 12310615, at **2-3 (W.D.N.Y. Feb. 7, 2013).

       As to the second factor, the efficacy of any lesser sanction, the record also

shows, that when Plaintiff’s motion was first presented, the court declined to impose

stronger sanctions, such as striking of Defendants’ answer, Dkt. 42 at 4, electing

instead to direct Adam Long to appear for a deposition on May 24, 2018 and, as

required, awarded Plaintiff’s expenses including attorneys fees as a sanction pursuant

to Fed.R.Civ.P. 37(d)(3) (“Rule 37(d)(3)”). Dkt. 42 at 4. Copies of the April 25, 2018

Decision and Order were mailed to both Adam Long and William Long at Defendants’

address at the court’s discretion and were not returned as undeliverable. Despite

imposing such lesser sanction, Adam Long nevertheless failed to appear for his

deposition on May 24th as the court directed.    Given Defendants’ inexplicable



                                            12
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 13 of 16



intransigence in refusing to comply with the court’s direction, it is therefore difficult to

see how, on this record, any lesser sanction would be reasonably likely to gain Long’s

compliance thereby leaving the court with little choice but to impose the severe sanction

of striking the Answer and imposing a default judgment against Defendants pursuant to

Rule 37(b)(2)(iii) and (vi). See S.E.C. v. Setteducate, 419 Fed.Appx. 23, 25 (2d Cir.

2011) (“the record demonstrates that a lesser sanction would have been ineffective in

light of [defendant’s] repeated and unwavering refusal to attend his deposition”); see

also Keywell, L.L.C., 2013 WL 12310615 at **2-3.

       The third factor – the duration of non-compliance – also supports these

sanctions. Specifically, Defendants failed to communicate with Defendants’ counsel

regarding Adam Long’s deposition which had originally been noticed by Plaintiff

scheduled for October 17, 2017, but was rescheduled for November 28, 2017 because

of Long’s abrupt failure to communicate with his attorney which failure necessitated

counsel’s subsequent withdrawal, in part to avoid subjecting herself and her firm to

likely sanctions. Thereafter, Defendants’ refusal to respond to counsel’s motion to

withdraw and the court’s specific request that Defendants respond to Plaintiff’s motion

to compel further delayed by several months compliance with Plaintiff’s deposition

notice and a ruling on Plaintiff’s request for sanctions. Moreover, Long’s failure to

appear on May 24, 2018 as directed is further compounded by the fact that, to date,

Long has made no attempt, of which the court has been made aware, to cure his non-

compliance. Thus, the period of non-compliance, on this record, can be safely

described as excessive and unexcused warranting a severe sanction. See Vazquez v.

Davis, 2014 WL 5089457, at *6 (S.D.N.Y. Sept. 19, 2014 (adopting report



                                              13
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 14 of 16



recommending dismissal of pro se litigant’s § 1983 action where plaintiff failed to

respond to discovery demands for more than 11 months despite explicit and multiple

warnings and multiple extensions of time).

       The fourth factor of whether Defendants were sufficiently warned of the

consequences of non-compliance with the court ordered deposition also supports the

requested sanctions. Although the April 25, 2018 D&O did not specifically admonish

Defendants that Adam Long’s failure to appear for the May 24th deposition as the court

directed, could result in potential sanctions of striking Defendants’ answer and a default

judgment, the April 25, 2018 D&O, in awarding Plaintiff’s attorneys’ fees as a required

sanctions, pursuant to Rule 37(d)(3), unambiguously stated that although in response to

a party’s failure to provide required discovery, including, as here, a court-ordered oral

deposition, the court is empowered to impose on the refusing party other sanctions

including “striking of the answer, see Rule 37(d)(3) (referencing Fed.R.Civ.P.

37(b)(2)(A)(i)-(vi)), the court declines to impose such severe sanction at this time.” April

25, 2018 D&O at 4 (citing authorities) (underlining added). Moreover, Plaintiff’s present

motion for sanctions requests several forms of sanctions including default, striking

Defendants’ answer, holding Adam Long in contempt, and Plaintiff’s expenses yet Long

has continued to fail for more than 19 months to respond to Plaintiff’s motion. Dkt. 45 at

1. Given the explicit nature of the court’s statement in April 25, 2018 D&O highlighting

that more severe sanctions could be imposed for Long’s further non-compliance with

the court ordered deposition, and Plaintiff’s current request for such sanctions together

with Defendants’ unexplained lack of response, the court finds that Defendants have

been adequately warned that their continued non-compliance could result in the severe



                                             14
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 15 of 16



sanctions requested by Plaintiff. See S.E.C. v. Razmilovic, 738 F.3d 14, 26-27 (2d Cir.

2013) (affirming in relevant part district court imposing default judgment as sanction

against defendant who failed to appear for deposition despite being warned in single

court order that failure to appear would risk incurring sanctions including default

judgment); Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444, 451-53 (2d Cir. 2013)

(affirming entry of default judgment against defendant who was warned at his first

appearance without counsel about sanctions for non-compliance with discovery). Thus,

on this record, Plaintiff’s request that the court strike Defendants’ answer, and order

entry of a default judgment is fully warranted. Given the record supports Plaintiff’s

request to strike the Answer and grant a default judgment as to Defendants’ liability, it is

unnecessary to determine whether Adam Long should also be held in contempt as

Plaintiff alternately requests. See Dkt. 45 at 1.



                                       CONCLUSION

       Based on the foregoing, Plaintiff’s motion should GRANTED in part, and

DISMISSED as moot in part. The Answer should be stricken and a Default Judgment

entered in favor of Plaintiff as to Defendants’ liability on Plaintiff’s federal and state law

claims. The matter should be recommitted to the undersigned for an evidentiary

hearing on the question of Plaintiff’s damages and a further Report and

Recommendation to the district judge.

                                                    Respectfully submitted,

                                                 /s/ Leslie G. Foschio___________
                                                     LESLIE G. FOSCHIO
                                            UNITED STATES MAGISTRATE JUDGE
Dated: May 13, 2019
       Buffalo, New York

                                              15
     Case 1:16-cv-00796-LJV-LGF Document 49 Filed 05/13/19 Page 16 of 16



         ORDERED that this Report and Recommendation be filed with the Clerk of the

Court.

         ANY OBJECTIONS to this Report and Recommendation must be filed with the

Clerk of the Court within fourteen (14) days of service of this Report and

Recommendation in accordance with the above statute, Rules 72(b), 6(a) and 6(d) of

the Federal Rules of Civil Procedure and Local Rule 72.3.

         Failure to file objections within the specified time or to request an

extension of such time waives the right to appeal the District Court's Order.

Thomas v. Arn, 474 U.S. 140 (1985); Small v. Secretary of Health and Human

Services, 892 F.2d 15 (2d Cir. 1989); Wesolek v. Canadair Limited, 838 F.2d 55 (2d

Cir. 1988).

         Let the Clerk send a copy of this Report and Recommendation to the attorneys

for the Plaintiff and by First Class Mail U.S. Postal Service to the Defendants as follows:

Global IVR Solutions, LLC, Attn: Adam Long, Managing Partner and Owner, 1330

Niagara Falls Boulevard, Suite 200, Tonawanda, New York, 14150 and Worldlink

Services Corporation, Attn: Adam Long, Managing Partner and Owner, and William

Long, Owner, 1330 Niagara Falls Boulevard, Suite 200, Tonawanda, New York, 14150.

SO ORDERED.
                                                /s/ Leslie G. Foschio
                                          _________________________________
                                                  LESLIE G. FOSCHIO
                                          UNITED STATES MAGISTRATE JUDGE
DATED:         May 13, 2019
               Buffalo, New York




                                            16
